United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-20637
                          Summary Calendar


CLARENCE W BILBREW

                     Plaintiff - Appellant

     v.

WRIGHT, Mr. BWR 8978; MARK CLARKE, Captain; BRENDA CHANEY,
Senior Warden; DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; CHRIS
KOENIG, Manager

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-3500
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Clarence W. Bilbrew, Texas prisoner # 882188, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit for

failure to state a claim.   Bilbrew argues that the district court

improperly construed his suit and erred by rejecting his myriad

claims.

     Bilbrew contends that the district court erred in dismissing

his retaliation claims.   The district court did not err by


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20637
                                 -2-

dismissing Bilbrew’s retaliation claims.    Bilbrew failed to

allege facts from which retaliation could plausibly be inferred.

See Jones v. Greninger, 188 F.3d 322, 325.    Bilbrew has shown no

error in this regard.

     Bilbrew also argues that: (1) he had no major disciplinary

infractions prior to the time he filed lawsuits; (2) the actions

taken by the defendants were not related to a legitimate

penalogical interest; and (3) state prison rules bestowed upon

him the right to purchase legal and medical supplies at the

prison commissary.    We do not consider these arguments as they

are raised for the first time on appeal.     See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     We turn next to Bilbrew’s claim of deliberate medical

indifference.   Assuming arguendo that Bilbrew’s skin irritations

are a serious medical condition, he still failed to state a claim

of Eighth Amendment deliberate indifference because he failed to

allege any facts indicating any infliction of pain that is

repugnant to the conscience of mankind.    See Estelle v. Gamble,

429 U.S. 97, 105-06 (1976).    Bilbrew has shown no error in

connection with the district court’s dismissal of his deliberate

indifference claim.

     Bilbrew maintains that the district court failed to construe

his complaint as including a claim of conspiracy.    Although

Bilbrew did allege that there was a conspiracy against him, he

did so only in the most conclusional terms.    His bald allegations
                             No. 05-20637
                                  -3-

were insufficient to prevail on a claim of conspiracy.        See Lynch

v. Cannatella, 810 F.2s 1363, 1369-70 (5th Cir. 1987).

     Bilbrew’s contention that the district court erred in

dismissing his complaint sua sponte without requiring the

defendants to answer is without merit.        See 28 U.S.C.

§ 1915(e)(2)(B); Black v. Warren, 134 F.3d 732, 733 (5th Cir.

1998).   His contention that the district court dismissed his case

simply because it found his allegations is frivolous and

unsupported by the record.

     Bilbrew has not shown any error regarding the district

court’s dismissal of his complaint for failure to state a claim.

His appeal lacks arguable merit and is therefore dismissed as

frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    This court’s dismissal of this appeal

counts as a strike for purposes of 28 U.S.C. § 1915(g).       See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).       Bilbrew

has had at least two other civil actions dismissed as frivolous.

See Bilbrew v. Laird, No. H-05-2071 (S.D. Tex. Nov. 8, 2005);

Bilbrew v. Washington, No. H-04-2156 (S.D. Tex. Nov. 18, 2004).

Bilbrew thus has three strikes under § 1915(g).        See Adepegba,
103 F.3d at 388.   Bilbrew may no longer proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.     See § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.